 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAURA D. WITHERS
   VINCENTE A. TENNERELLI
 3 Assistant United States Attorneys
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:17-CR-00090-LJO

12                                Plaintiff,

13                          v.                            STIPULATION AND ORDER BETWEEN THE
                                                          UNITED STATES AND DEFENDANT MARCELA
14   MARCELA HEREDIA,                                     HEREDIA

15                                Defendant.

16

17          WHEREAS, the discovery in this case is voluminous and contains a large amount of personal

18 information including but not limited to tax returns, Social Security numbers, dates of birth, financial

19 account numbers, telephone numbers, and residential addresses (“Protected Information”); and

20          WHEREAS, the parties desire to avoid both the necessity of large scale redactions and the

21 unauthorized disclosure or dissemination of Protected Information to anyone not a party to the court

22 proceedings in this matter;

23          The parties agree that entry of a stipulated protective order is appropriate.

24          THEREFORE, defendant MARCELA HEREDIA, by and through her counsel of record, James

25 R. Homola (“Defense Counsel”), and the United States, by and through its counsel of record, hereby

26 agree and stipulate as follows:
27          1.      This Court may enter protective orders pursuant to rule 16(d) of the Federal Rules of

28 Criminal Procedure and its general supervisory authority.

                                                          1
30
 1          2.      This Order pertains to all discovery provided to or made available to Defense Counsel as

 2 part of the discovery in this case (hereafter, collectively known as the “discovery”).

 3          3.      By signing this Stipulation and Protective Order, Defense Counsel agrees not to share any

 4 documents that contain Protected Information with anyone other than Defense Counsel and designated

 5 investigators and support staff. Defense Counsel may permit the defendant to view unredacted

 6 documents in the presence of her attorney, defense investigators, and support staff. The parties agree

 7 that Defense Counsel, defense investigators, and support staff shall not allow the defendant to copy

 8 Protected Information contained in the discovery. The parties agree that Defense Counsel, defense

 9 investigators, and support staff may provide the defendant with copies of documents from which

10 Protected Information has been redacted.

11          4.      The discovery and information therein may be used only in connection with the litigation

12 of this case and for no other purpose. The discovery is now and will forever remain the property of the

13 United States Government. Defense Counsel will return the discovery to the Government or certify that

14 it has been destroyed at the conclusion of the case.

15          5.      Defense Counsel will store the discovery in a secure place and will use reasonable care to

16 ensure that it is not disclosed to third persons in violation of this agreement.

17          6.      Defense Counsel shall be responsible for advising the defendant, employees, other

18 members of the defense team, and defense witnesses of the contents of this Stipulation and Order.

19          7.      In the event that the defendant substitutes counsel, undersigned Defense Counsel agrees

20 to withhold discovery from new counsel unless and until substituted counsel agrees also to be bound by

21 this Order or the Court modifies this Order regarding such transfer of discovery.

22          IT IS SO STIPULATED.

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///

                                                          2
30
 1    Dated: November 12, 2019          MCGREGOR W. SCOTT
                                        United States Attorney
 2

 3                                By: /s/ Laura D. Withers
                                      LAURA D. WITHERS
 4                                    Assistant United States Attorney
 5    Dated: November 12, 2019
 6
                                  By: /s/ James R. Homola
 7                                    JAMES R. HOMOLA
                                      Counsel for Marcela Heredia
 8

 9                                ORDER
10

11 IT IS SO ORDERED.

12
     Dated:   November 12, 2019
13                                UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                    3
30
